      Case: 1:19-cv-05934 Document #: 8 Filed: 09/30/19 Page 1 of 3 PageID #:51




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

NAVTOPIA LLC,                                          )
                                                       )
                  Plaintiff,                           ) Case No. 19 cv 5934
                                                       )
        v.                                             ) Hon. Virginia M. Kendall
                                                       )
HERE NORTH AMERICA LLC,                                ) Magistrate Judge Jeffrey Cole
                                                       )
                  Defendant.                           )


    AGREED MOTION FOR EXTENSION TO ANSWER OR OTHERWISE PLEAD

        Defendant HERE North America LLC (“Defendant”), by and through its attorneys, Fox

Swibel Levin & Carroll LLP, respectfully moves this Court for an extension of time to October

31, 2019 within which to answer or otherwise plead in response to Plaintiff NavTopia LLC’s

(“Plaintiff”) Complaint. In support of this motion, Defendant states as follows.

        1.        Plaintiff filed this action on September 5, 2019.

        2.        Defendant’s deadline to answer or otherwise plead is October 1, 2019.

        3.        Defendant is in the process of gathering information regarding the product at issue

in this action.

        4.        In addition, Plaintiff has requested that the parties discuss the potential for

settlement of this matter.

        5.        In light of the above, the parties agree that a 30-day extension of the responsive

pleading deadline is appropriate in order for Defendant to adequately respond to the Complaint,

and for the parties to assess the potential for settlement.

        6.        This Court may grant an extension “for good cause.” Fed. R. Civ. P. 6(b)(1).
        Case: 1:19-cv-05934 Document #: 8 Filed: 09/30/19 Page 2 of 3 PageID #:51




          7.        Counsel for Defendant has confirmed with counsel for Plaintiff via email that

Plaintiff agrees to the filing of this motion and the relief requested herein.

          8.        This motion is made in good faith and not for purposes of delay, and the requested

extension will not prejudice any party to this action.

          WHEREFORE, Defendant respectfully requests that the Court extend the deadline for

Defendant to file a responsive pleading until October 31, 2019.


Dated: September 30, 2019                        Respectfully submitted,


                                                 FOX SWIBEL LEVIN & CARROLL LLP

                                                 By:    /s/ L. Brandon Liss


                                                 David E. Koropp
                                                 L. Brandon Liss
                                                 200 W. Madison Street
                                                 Suite 3000
                                                 Chicago, Illinois 60606
                                                 Phone: (312) 224-1200
                                                 Fax: (312) 224-1201
                                                 Email: dkoropp@foxswibel.com
                                                 Email: bliss@foxsibel.com
                                                 Attorneys for Here North America LLC




                                                    2
                                                                                            #2312298v1
3756892 v1 - 06968 / 005
        Case: 1:19-cv-05934 Document #: 8 Filed: 09/30/19 Page 3 of 3 PageID #:51




                               CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on September 30, 2019, he caused the
foregoing document to be electronically filed with the Clerk of the United States District Court
for the Norther District of Illinois, Easter Division, using the Court’s CM/ECF system, which
shall send notification of such filing to all counsel of record.



                                                   /s/ L. Brandon Liss
                                                       L. Brandon Liss




                                               3
                                                                                      #2312298v1
3756892 v1 - 06968 / 005
